DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Claims 1-9 are pending and under consideration.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Compounds Derived From Streptomyces and Uses Thereof.
Claim Objections
Claim 8 is objected to because of the following informalities: the phrase “administering to the subject” should be replaced with “administering to the subject in need thereof” in said claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.  The claims recite naturally occurring compounds which are not markedly different from the naturally occurring counterpart because it conveys the same structural and functional characteristics.  This judicial exception is not integrated into a practical application for the reasons set forth below.
Claims are analyzed based on the guidance provided in the MPEP sections 2104, 2105 and 2106. 
The claims 1-7 recite and involve the judicial exception of natural products. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The four species recited in claim 5 are found in the following reference: Choi et al. (Org. Lett., 2018, 20, pp. 6037-6040), see Figure 1 on page 6037, which teaches said species are naturally products, see left-hand column, first full paragraph.   
Accordingly, the claims are directed to a statutory category, a composition of matter.  Thus, for at least one embodiment within the broadest reasonable interpretation, the claimed composition as a whole does not display markedly different characteristics compared to the naturally occurring counterparts.  According, the components are "product of nature" exception, and thus the claims are directed to at least one exception.  Because the claims do not include any additional features that could add significantly more to the exception, the claim does not qualify as eligibly subject matter under 35 U.S.C. 101.
The instantly claimed compounds in claim 5, alone or in combination as a simple composition is of naturally occurring compounds found in plants, see also Choie et al. In this case, the chemical compounds and compositions thereof are compared to its naturally occurring counterpart found in a plant source, and no evidence is presented that the process of preparation or process of extraction, respectively, alters the structure or function of said compounds. The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, Applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. If there is no or only incidental change in any characteristic, the claimed product lacks markedly different characteristics and is a product of nature exception.
Next, the claim as a whole is analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than the judicial exception. In this case, there are no elements in addition to the compounds, which to remove the claim from the judicial exception, because it does not amount to significantly more. Extracting or synthesizing said compounds or a simple composition thereof for therapeutic or pharmaceutic use is well understood, routine, and conventional as evidenced by Choi et al., which teaches identical compounds extracted from a natural source. 
Accordingly, the claims are directed to an exception (Step 2A: YES). Because the claim does not include any additional features that could add significantly more to the exception (Step 2B: NO), the claim does not qualify as eligible subject matter. 
For these reasons, claims 1-7 are rejected under 35 USC 101 as being directed to non-statutory subject matter. Claim 9 is not rejected as said claim is being treated as a method of treating claim, not a pharmaceutical composition claim, as noted below in the 112(d) rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The preamble of claim 9 is drawn to a pharmaceutical composition but depends from claim 8, a method of treatment claim. The claim is being further treated as a method of treatment claim which should depend form claim 8. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of inhibition of NO production in lipopolysaccharide (LPS)-stimulated BV-2 microglial cells, does not reasonably provide enablement for a treatment of Alzheimer's disease, Lou Gehrig's disease, Parkinson's disease, Huntington's disease, MELAS (Mitochondrial myopathy, Encephalopathy, Lactic acidosis, and Stroke) syndrome, and multiple sclerosis or neurodegenerative disease, generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (6) The amount of direction provided by the inventor; (F) The existence of working examples; and (G) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(A) Breadth of claims.
(a) Scope of the compounds. The scope of the compounds are the tens of thousands of species embraced by the chemical formula 1 with variability at X1 and X2.
	(b) Scope of the diseases covered.  The scope is drawn to a method of Alzheimer's disease, Lou Gehrig's disease, Parkinson's disease, Huntington's disease, MELAS (Mitochondrial myopathy, Encephalopathy, Lactic acidosis, and Stroke) syndrome, and multiple sclerosis or neurodegenerative disease, generally.
A neurological disorder is selected from the group consisting of a central nervous system (CNS) disorder, a developmental disorder; a schizophrenia spectrum or psychotic disorder; a depressive disorder; an anxiety disorder; an obsessive-compulsive disorder; a dissociative disorder; a disruptive, impulse-control, or conduct disorder; a trauma- or stressor- related disorder; a feeding or eating disorder; a sleep-wake disorder; a sexual disorder; a substance-related or addictive disorder; a personality disorder; delirium; dementia; an age- associated cognitive deficit; a trauma-dependent loss of function; and a cognitive impairment due to chemotherapy.
Neurological Disorders are extremely diverse, and fall into an assortment of categories.
The term "neurodegenerative disorders" covers an immense array of largely unrelated disorders that have different modes of action and different origins.  The term covers such diverse disorders as Alzheimer's Disease; Parkinson's Disease; ALS and variants such as forms of ALS-PDC; dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease; Cortical Lewy body disease; Hallervordon-Spatz disease; Senile dementia of the neurofibrillary tangle type (“tangle-only dementia”); progressive familiar myoclonic epilepsy; Corticodentatonigral degeneration; more than a dozen dementias collectively called "frontotemporal dementia” (FTD); Tourette's syndrome; multiple systems atrophy (MSA; once called Shy-Drager syndrome), which exists in two forms: MSA-P type or MSA-C type; Neurological syphilis; Neurosarcoidosis;  Pure autonomic failure (Bradbury-Eggleston syndrome);  Friedreich ataxia and other spinocerebellar degenerations; Olivopontocerebellar atrophy (OPCA); spasmotic torticollis; Striatonigral degeneration; various types of torsion dystonia; certain spinal muscular atrophies, such as Werdnig-Hoffmann and Wohlfart-Kugelberg-Welander; Hereditary spastic paraplegia, Primary lateral sclerosis; peroneal muscular atrophy (Charcot-Marie-Tooth); Hypertrophic interstitial polyneuropathy (Dejerine-Sottas); ophthalmic disorders such as primary open-angle glaucoma (POAG) and retinitis pigmentosa; Leber's Disease; Wallerian degeneration,  and Hypertrophic interstitial polyneuropathy. 
There is the neuroacanthocytosis family, a difficult to define group of genetic disorders which includes Bassen-Kornsweig disease (abetalipoproteinemia), Familial hypobetalipoproteinemia, Chorea-acanthocytosis (ChAc), McLeod syndrome (MLS), Huntington disease–like2 (HDL2) and Pantothenate kinase–associated neurodegeneration (PKAN), FHBL1, FHBL2, Familial acanthocytosis with paroxysmal exertion-induced dyskinesias and epilepsy (FAPED), and Anderson disease. 
There is a group of Prion diseases, notably Creutzfeldt-Jakob Disease (CJD), which occurs in both sporadic and familial forms; Gerstmann-Straussler-Scheinker Disease (GSS); and fatal familial insomnia. 
There is another group called the Taupathy diseases, which includes Pick's disease; cortical-basal ganglionic degeneration (CBGD or CBD); progressive supranuclear palsy (PSP); Parkinsonism-dementia complex (PDC), and the amyotrophic lateral sclerosis/Parkinsonism-dementia complex (ALS-PDC). 
Another group is the Polyglutamine diseases: Huntington's disease; spinal-bulbar muscular atrophy (Kennedy's disease or SBMA), Dentatorubral-Pallidoluysian Atrophy (DRPLA), Machado-Joseph disease (MJD, also called spinocerebellar ataxia type 3), and the other SCA diseases, viz SCA-1, SCA-2, SCA-6, and SCA-7. 
The leukodystrophies are a group of over 30 assorted genetic disorders that affect the central nervous system by disrupting the growth or maintenance of the myelin sheath. This category includes 18q-Syndrome, Acute disseminated encephalomyeolitis (ADEM), Acute Disseminated Leukoencephalitis, Acute Hemorrhagic Leukoencephalopathy,  Adrenoleukodystrophy, Adrenomyeloneuropathy (AMN), Aicardi-Goutieres Syndrome, Alexander Disease, Adult-onset Autosomal Dominant Leukodystrophy (ADLD), Autosomal Dominant Diffure Leukoencephalopathy with neuroaxonal spheroids, Autosomal Dominant late-onset leukoencephalopathy, Childhood Ataxia with diffuse CNS Hypomyelination (CACH or Vanishing White Matter Disease), Canavan Disease, Cerebral Autosomal Dominant Arteriopathy with Subcortical Infacts (CADASIL) and Leukoencephalopathy, Cerebrtendinous Xanthomatosis (CTX), Craniometaphysical dysplasia with leukoencephalopathy, Extensive Cerebral White Matter abnormality without clinical symptoms, Familial adult-onset leukodystrophy manifesting as cerebellar ataxia and dementia, Familial leukodystrophy with adult onset dementia and abnormal glycolipid storage,  Globoid Cell Leukodystrophy (Krabbe Disease), Hereditary adult onset leukodystrophy simulating chronic progressive multiple sclerosis, Lipomembranous osteodysplasia with leukodystrophy (Nasu Disease), Metachromatic Leukodystrophy, Megalencephalic leukodystrophy with subcortical cysts (MLC), Neuroaxonal leukoencephalopathy with axonal spheroids,Oculodetatoldigital Dysplasia with cerebral white matter abnormalities, Orthochromatic leukodystrophy with pigmented glia, Ovarioleukodystrophy Syndrome, Pelizaeus-Merzbacher Disease, Refsum Disease, Sjogren-Larsson Syndrome, Sudanophilic Leukodystrophy, Van der Knapp Syndrome, Vanishing White Matter Disease, X-linked Adrenoleukodystrophy (X-ALD), and the Zellweger Spectrum: Zellweger Syndrome, Neonatal Adrenoleukodystrophy, and Infantile Refsum Disease.
The neuronal ceroid lipofuscinoses (NCLs) are the most common neurodegenerative disorders of childhood.  These are generally characterized by loss of vision, seizures, motor dysfunction leading to spastic quadriplegia, cognitive loss, and early death. Juvenile Neuronal Ceroid Lipofuscinosis (JNCL), or Batten disease is the most common of these. Different forms arise from different genes: CLN1 most commonly causes infantile onset, but also late Infantile- and Juvenile-Onset, as well as adult-onset. There is also late infantile (CLN2), juvenile-onset disease (CLN3), and late-infantile forms (CLN5). CLN8 underlies a form of progressive myoclonic epilepsy. The adult Kufs disease appears to be associated with CLN4. There are forms of late infantile NCL that are associated with CLN7 and CLN8, and another form associates with NCL6. Of the 9 identified so far (CLN1-9), only 6 have their gene even identified.
Neurodegeneration can arise from the attack of known or unknown viruses on the brain.  For example, HIV-associated dementia (HAD) arises from HIV-1; some strains of influenza A can cause apoptotic neurodegeneration; West Nile virus can cause neurodegeneration, possibly as a result of cytotoxic lymphocytes.
Neurodegeneration can also arise from stroke, and from certain types of spinal cord injuries.
These exhibit a very broad range of effects and origins.  For example, some give no dementia and affect only vision, such as POAG. Many give distinctive and different patterns of effect.  For example, FTDs, which have bilateral atrophy of the frontal and anterior temporal lobes, produce progressive nonfluent aphasia and semantic dementia, but, in contrast to e.g. Alzheimer's Disease, visuospatial skills and day-to-day memorizing is largely unaffected. Some give muscular wasting without sensory changes, e.g. ALS, and some do have the sensory changes such as Werdnig-Hoffmann. Some affect only vision such as retinitis pigmentosa, while others affect both vision and cognitive functions, such as Posterior cortical atrophy (PCA). Some produce abnormalities of posture, movement or speech, such as Striatonigral degeneration, and others produce progressive ataxias, such as OPCA. Some give an extremely broad range of effects. For example, CBD can give apraxia, alien limb phenomenon, cortical sensory loss, aphasia, myoclonus, bradykinesia, rigidity, dystonia, tremor, memory impairment and/or personality/behavioral changes.
The toxic protein, for those diseases that involve one, also varies. In some cases it is tau, i.e. in Alzheimer's Disease and other taupathies, and some are so linked to tau only sometimes (FTD). Alzheimer's Disease also involves β-amyloid. For Parkinson's disease it is α-synuclein.  Prion disease involves PrPSc as its toxic protein, which involves missense.  The polyglutamine diseases involve polyglutamine containing proteins.  For Huntington's disease, it is huntingtin, for SBMA it is an androgen receptor, for DRPLA it is atrophin, for SCA-1 it is Ataxin-1, for SCA-2 it is Ataxin-2, for SCA-3 it is Ataxin-3, for SCA-6 it is a calcium channel protein, and for SCA-7 it is Ataxin-7. 
In other cases, it is a matter of deficiency or absence of a protein. In Friedreich ataxia, the problem is frataxin deficiency, which affects sensory neurons in the dorsal root ganglion responsible for position sense. 
The nature of the protein deposits, when these occur, varies as well. In Alzheimer's Disease, there are extracellular plaques from β-amyloid and neurofibrillary tangles (from tau).  In Parkinson’s disease it is Lewy bodies and in ALS it is Bunina bodies. Taupathy produces cytoplasmic tangles, and Polyglutamine disease produce neuropil aggregates, intranuclear inclusions and cytoplasmic tangles. Prion disease produces prion plaque.  And note that the disease form is not necessarily related to the protein deposits. For example, Alzheimer's Disease and Pick's disease both give progressive dementia without other prominent neurological signs. But the characteristic Alzheimer's neurofibrillary tangles are not seen in Pick's Disease, which has straight fibrils, as opposed to the paired helical filaments of Alzheimer's Disease. Pick's Disease gives lobal atrophy, not seen in Alzheimer's Disease. 
The disease genes vary considerably as well. In Alzheimer's Disease, there is toxic gain of function with APP and loss of function of Presenilin 1 and presenilin 2. With Parkinson’s disease, there is toxic gain of function with α-synuclein, and loss of function of Parkin and UCHL1. In the Polyglutamine diseases, there is toxic gain of function with 9 different genes with CAG repeat expansion. In Prion disease, there is toxic gain of function with PRNP. In ALS there is toxic gain of function with SOD1. FTDP-17 arises from mutations at chromosome 17, Huntington's Disease from chromosome 4, and the neurodegenerative disorder that people with Down's syndrome develop later in life is presumably connected in some way to chromosome 21. Certain forms of Retinitis pigmentosa have been linked to deficiency in production of the kinase CERKL. Friedreich ataxia results from a mutation at the centromeric region of chromosome 9; it is the only disease known to be the result of a GAA trinucleotide repeat.
Finally, it must be noted that there are disorders that may or may not be neurodegenerative. Multiple sclerosis is perhaps the best known example; it is regarded by some as an autoimmune disease but by others as a metabolically dependent neurodegeneration.
As can be seen from the above, unlike in some areas of medicine, there is no representative, or “typical” neurodegenerative disorder. Some affect the mind, some affect movement, some affect both, and some effect neither.  Alzheimer's Disease is the most common neurodegenerative disorder. However, its etiology involves both tau protein and β-amyloid. Such a statement is not true for any other important neurodegenerative disorder, and indeed the vast majority of neurodegenerative disorders involve neither one of those. 
This covers any dysfunction of memory. Memory is the capacity to retain and retrieve an impression of past experiences. Memory is thus inseparable from learning, as learning cannot take place without memory and memory is the expression of learning.  
Memory can be classified in two ways.  One is, approximately, by duration. The sensory memory (milliseconds to seconds) corresponds to the initial moment that an item is perceived by the sense. Some of this information in the sensory area is transferred to short-term memory (retention for seconds to minutes). The capacity of these memories is quite limited. Some of this information is consolidated into long-term memory (retention for days up to a lifetime). The capacity of long term memory is immense. There is also something called working memory, which refers to a short-term storage needed for certain mental tasks but is not specifically defined in terms of duration, but rather in terms of purpose. It appears to be a form of short-term memory combined with some attentional control.
	In addition, long term memory (the most important type) can be classified according to the information type.  The two main categories are declarative (explicit) and non-declarative (implicit) memories. Declarative memory requires conscious recall, in that some conscious process must explicitly call back the information. This includes semantic memory, which concerns facts taken independent of context (mostly, general knowledge about the world); and episodic memory, which concerns information specific to a particular context, such as a time and place (mostly, personal memories and personal associations of a particular place or time, sometimes called autobiographical memory). The other main category’s most important type is called procedural memory and is not based on the deliberate recall of information, but on an implicit learning of certain patterns about the world. This form of learning is responsible for improvements in performance due purely to repetition.  Examples of this include Classical conditioning and motor learning (e.g. “muscle memory”), and many types of skills. The other type of non-declarative memory is perceptual-representational, a kind of “priming”, so that the experience of an object on one occasion facilitates the perception of the same (or a similar) object on a later occasion.
Memory involves many different parts of the CNS, including basal ganglia, amygdala, the neostriatum, the cerebellum, the mammillary bodies and hippocampus.
The formation of memory requires three steps or stages: 1) Encoding (sensory registration, the processing of received information, including combination if the information comes from e.g. more than one sense organ), 2) Storage (creation of a permanent record of this encoded information), and 3) Retrieval (calling back this stored information in response to some cue for its use). As all of these are essential; a dysfunction of any stage will result in memory impairment. Thus, if the intial encoding does not take place, or if this information is not transferred to short term memory, such as occurs in the various agnosias, then memory impairment will occur. If information cannot be moved from short term to long term memory (a disorder called anterograde amnesia), then memory impairment occurs.  If retrieval from long term memory is delayed, if it cannot be performed (memories lost), or if it is defective (false memories), then there is memory impairment.
As a result of the wide range of different types of memories which the brain forms, and the great complexity of the processes for memory, this covers a very wide range of disorders. 
These include language memory disorders, such as aphasias (e.g. conduction aphasia), apraxia, dysarthria, alexia, receptive dysphasia, and agraphia. 
It includes many types of disorders called amnesias. There is anterograde amnesia (new events are not transferred to long-term memory) and retrograde amnesia (inability to recall events that occurred before the onset of amnesia).  There is lacunar amnesia (loss of memory about one specific event), Fugue amnesia (Psychogenic amnesia or hysterical amnesia, including “repressed memories”), Childhood amnesia (inability to remember events from early childhood), Transient epileptic amnesia (TEA), Autobiographical Amnesia, Transient Global Amnesia (total memory loss), Source amnesia (in which someone can recall certain information, but not where or how it was obtained) and amnesias arising from complex partial seizures, and alcoholic blackouts.  
It also includes various agnosias, such as Prosopagnosia, Integrative agnosias, asogmatoagnosia, Associative agnosias, Autotopagnosia , Time Agnosia, Apperceptive agnosia, object agnosia, finger agnosia, phonagnosia, central achromatopsia, topographical agnosia, dyslexia, dyscalculia, right-left disorientation, Optic ataxia and Ocular apraxia, Color Agnosia, Simultanagnosia, Anosognosia, Auditory Agnosia (including amusia and word meaning deafness), and Somatosensory Agnosia (including Microsomatagnosia, Macrosomatagnosia, tactile agnosias and astereoagnosia), and constructional dyspraxia. 
There is also Korsakoff's syndrome (Memory loss caused by alcoholism) and Post-traumatic stress disorder (spontaneous, vivid retrieval of unwanted traumatic memories), selective memory loss from head trauma, Accelerated Forgetting (excessively rapid decay of memories that appear to have been acquired successfully), and various types of false memory syndromes. There is the very common AAMI (age-associated memory impairment). Certain forms of Confusional States (e.g. those arising from Iatrogenic toxicity from some sedatives) will present acute memory disorders.  There is also hyperthymesic syndrome, although there is dispute as to whether this qualifies as a disorder. There is also seizure-induced memory loss, which can erase access, temporarily or permanently, to declarative memory. There is also memory distrust syndrome, sometimes considered a type of delusional disorder.
There is a spectrum of Vascular dementia, which includes (1) mild vascular cognitive impairment, (2) multi-infarct dementia (MID), (3) vascular dementia due to a strategic single infarct, (4) vascular dementia due to lacunar lesions, (5) vascular dementia due to hemorrhagic lesions, (6) Binswanger disease (subcortical leukoencephalopathy), (7) subcortical vascular dementia, and (8) mixed dementia (combination of AD and vascular dementia). 
Neurological disorders cover forms of cognitive impairment aside from the above. Anxiety disorders include specific phobia, generalized anxiety disorder, Social Anxiety Disorder, Panic Disorder, Agoraphobia, Obsessive-Compulsive Disorder, Post-traumatic stress disorder. 
Mood disorders include Clinical depression (or Major depression), and in milder form, depression can be diagnosed as dysthymia. Bipolar disorder involves abnormally "high" or pressured mood states, known as mania or hypomania, alternating with normal or depressed mood. 
Psychotic disorders arise when patterns of belief, language use and perception have become disordered. The principle forms are Schizophrenia (including Paraphrenias and paranoias), and Schizoaffective disorder, with schizotypy as a less severe form.  
There are an assortment of delusional disorders. These are generally classified into six types: Erotomanic Type (erotomania); Grandiose Type; Jealous Type; Persecutory Type; Somatic Type (e.g. delusional parasitosis) and Mixed Type (delusions with characteristics of more than one of the above types but with no one theme predominating). 
There are an assortment of different personality disorders which arise when a person’s cognition, motivation, and behavior becomes abnormally rigid maladaptive or distorted. These include paranoid personality disorder, schizoid personality disorder, antisocial personality disorder, Borderline personality disorder, Histrionic personality disorder, Narcissistic personality disorder, avoidant personality disorder, obsessive-compulsive personality disorder and others.  
Related to these are behavioral disorders, such as the eating disorders which include Anorexia nervosa, Bulimia nervosa, Exercise Bulimia or Binge eating disorder.  Urge disorders include kleptomania and Pyromania. 
There are also identity disorders, such as Dissociative identity disorder and the somatoform disorders, including Somatization disorder. There are also disorders of the perception of the body, including Body dysmorphic disorder and neurasthenia.
It covers social cognitive disorders and development disorders including autism, Social Learning Disability, Asperger’s Syndrome, Rett syndrome, childhood disintegrative disorder and pervasive developmental disorders (PDD). It includes assorted Hypochondriasis, and Expressive Language Disorder.   Other behavioral disorders include Reactive attachment disorder; Separation Anxiety Disorder; Oppositional Defiant Disorder; and Attention Deficit Hyperactivity Disorder.
It covers Delirium, a disturbance of consciousness, which includes a clouded sensorium (lack of clear awareness of surroundings), problems with attention and memory, incoherent speech, inability to think clearly, and perceptual disturbances (usually, auditory or visual hallucinations).  Often included under delirium are the Delusional disorders. These can be of quite varied type: Jealous type (including Othello syndrome), Grandiose type, Erotomanic type (including Clerambault syndrome), Persecutory type, and the Somatic type. Included also are Delusional misidentification syndromes (including Capgras syndrome, syndrome of subjective doubles, Fregoli syndrome, and the syndrome of intermetamorphosis), as well as Cotard syndrome.  
Somewhat related is Todd's syndrome (Alice in Wonderland syndrome) which affects perception by causing micropsia, macropsia, or other types of size distortion.  There may also be marked distortions in the perception of the flow of time, in hearing and in touch.
It includes an assortment of sensory integration disorders (such as Irlen syndrome), including both hyposensitivities and hypersensitivities, Central Auditory Processing Disorder and gravitational insecurity. 
It includes a wide array of special syndromes such as Coffin-Lowry syndrome, Rubinstein-Taybi syndrome, Clérambault's syndrome, Kandinsky-Clérambault syndrome, Postconcussional disorder, and Body dysmorphic disorder, and many more.
There are a wide assortment of Demyelinating Diseases, in two broad categories. Primary demyelination is a loss of myelin sheaths with relative preservation of the demyelinated axons, arising either from damage to the oligodendroglia from a direct attack on the myelin itself. Secondary demyelination, occurs following axonal degeneration. For example, Leukodystrophies are diseases of the white matter resulting from an error in the myelin metabolism, giving impaired myelin formation.  Each involves the deficiency of a different enzyme. Examples include Krabbe's disease, Adrenoleukodystrophy (which exists in 4 forms), adrenomyeloneuropathy, Alexander Disease, Canavan Disease, Metachromatic Leukodystrophy (which exists in three forms), Pelizaeus-Merzbacher Disease, Refsum Disease, and Zellweger Syndrome. Other examples include Multiple Sclerosis (MS), progressive multifocal leukoencephalopathy, and Acute Disseminated Encephalomyelitis. Some are inherited diseases, such as peroneal muscular atrophy, hypertrophic polyneuropathy and Refsum's diseases.
Another category is the toxic neuropathies. These are quite diverse owing to the huge range of things that cause such neuropathies. Thus, in the category of sensory damage to axons, there are Almitrine, Chloramphenicol, Dioxin, Doxorubicin, Ethambutol, Ethionamide, Etoposide (VP-16), Gemcitabine, Glutethimide, Hydralazine, Ifosfamide, Interferon-a, Isoniazid, Metronidazole, Misonidazole, Nitrous oxide, Phenytoin, Propafenone, Pyridoxine, Statins, and Thalidomide. Causing motor damage to Axons are Almitrine, Chloramphenicol, Dioxin, Doxorubicin, Ethambutol, Ethionamide, Etoposide (VP-16), Gemcitabine, Glutethimide, Hydralazine, Ifosfamide, Interferon-a, Isoniazid, Metronidazole, Misonidazole, Nitrous oxide, Phenytoin, Propafenone, Pyridoxine, Statins, Thalidomid.  Causing both types of damage are Acrylamide, Ethanol, Allyl chloride, Arsenic, Cadmium, Carbon disulfide, Chlorphenoxy, Ciguatoxin, Colchicine, Cyanide, Dapsone, Disulfiram, DMAPN, Ethylene oxide, lead, Lithium, Methyl bromide, Nucleosides (ddC; ddI; d4T), Nitrofurantoin, Organophosphates, Platinum analogs (Carboplatin, Cisplatinum, Oxaliplatin), Podophyllin, PCBs, Saxitoxin, Spanish toxic oil, Taxol, Tetrodotoxin, Thallium, Trichloroethylene, TOCP, Vacor (PNU), and Vinca alkaloids. In addition, demyelinating can be caused by Buckthorn, Chloroquine, Diphtheria, FK506 (Tacrolimus), Hexachlorophene, Muzolimine, Perhexiline, Procainamide, Tellurium, and Zimeldine. And moreover, both damage to axons and demylination is seen with Amiodarone, Ethylene glycol, 1,1'-Ethylidinebis[tryptophan], Gold, “Hexacarbons” (n-Hexane, n-butyl ketone, 2,5-hexanedione), Na Cyanate and Suramin. There is also postvaccinal encephalitis where the toxin arises from the vaccination.
There are also metabolic neuropathies. One category is that of the Mitochondrial Encephalomyopathies, which arise from of disorders affecting mitochondrial metabolism, including substrate transport, substrate utilization, defects of the Krebs Cycle, defects of the respiratory chain, and defects of oxidation/phosphorylation coupling.  These neuropathies can result in the weakness of e.g. the proximal facioscapulohumeral, orbicularis and extraocular muscles. Other metabolic neuropathies originate from e.g. diabetes mellitus. The metabolic disorder Mucopolysaccharidosis I is the cause of Hurler’s syndrome which causes progressive mental retardation.
The extremely diverse range of sleep disorders covers Dyssomnias, Parasomnias, Medical/Psychiatric Sleep Disorders and others.  First there are the Intrinsic Sleep Disorders, including Psychophysiological Insomnia, Sleep State Misperception, Idiopathic Insomnia, Narcolepsy, Recurrent Hypersomnia, Idiopathic Hypersomnia, Posttraumatic Hypersomnia, Obstructive Sleep Apnea Syndrome, Central Sleep Apnea Syndrome, Central Alveolar Hypoventilation Syndrome, Periodic Limb Movement Disorder, Restless Legs Syndrome, and Intrinsic Sleep Disorder NOS. Second there are the Extrinsic Sleep Disorders, including Inadequate Sleep Hygiene,  Environmental Sleep Disorder,  Altitude Insomnia,  Adjustment Sleep Disorder,   Insufficient Sleep Syndrome, Limit-Setting Sleep Disorder, Sleep-Onset Association Disorder, Food Allergy Insomnia, Nocturnal Eating (Drinking) Syndrome, Hypnotic-Dependent Sleep Disorder, Stimulant-Dependent Sleep Disorder, Alcohol-Dependent Sleep Disorder, Toxin-Induced Sleep Disorder, and Extrinsic Sleep Disorder NOS. Third, there are Circadian Rhythm Sleep Disorders, including Time Zone Change (Jet Lag) Syndrome,   Shift Work Sleep Disorder,   Irregular Sleep-Wake Pattern,   Delayed Sleep Phase Syndrome, Advanced Sleep Phase Syndrome,   Non-24-Hour Sleep-Wake Disorder, and Circadian Rhythm Sleep Disorder NOS.  Fourth, there are Arousal Disorders, including Confusional Arousals, Sleepwalking, and Sleep Terrors. Fifth, there are Sleep-Wake Transition Disorders, including Rhythmic Movement Disorder, Sleep Starts, Sleep Talking, and Nocturnal Leg Cramps. Sixth, there are Parasomnias Usually Associated with REM Sleep, including, Nightmares, Sleep Paralysis, Impaired Sleep-Related Penile Erections, Sleep-Related Painful Erections, REM Sleep Related Sinus Arrest, and REM Sleep Behavior Disorder. Seventh, there are Other Parasomnias, including Sleep Bruxism, Sleep Enuresis, Sleep-Related Abnormal Swallowing Syndrome, Nocturnal Paroxysmal Dystonia, Sudden Unexplained Nocturnal Death Syndrome, Primary Snoring, Infant Sleep Apnea, Congenital Central Hypoventilation Syndrome, Sudden Infant Death Syndrome, Benign Neonatal Sleep Myoclonus, and Other Parasomnia NOS. Eighth, there are Sleep Disorders Associated with Mental Disorders, including Psychoses, Mood Disorders,   Anxiety Disorders, Panic Disorder and Alcoholism. Ninth, there are Sleep Disorders Associated with Neurological Disorders, including, Cerebral Degenerative Disorders, Dementia, Parkinsonism, Fatal Familial Insomnia, Sleep-Related Epilepsy, Electrical Status Epilepticus of Sleep, and Sleep-Related Headaches. Tenth, there are Sleep Disorders Associated with Other Medical Disorders, including, Sleeping Sickness, Nocturnal Cardiac Ischemia, Chronic Obstructive Pulmonary Disease, Sleep-Related Asthma, Sleep-Related Gastroesophageal Reflux, Peptic Ulcer Disease and Fibrositis Syndrome.  In addition, there are an assortment of poorly defined disorders and syndromes, including Short Sleeper, Long Sleeper, Subwakefulness Syndrome, Fragmentary Myoclonus, Sleep Hyperhidrosis, Menstrual-Associated Sleep Disorder, Pregnancy-Associated Sleep Disorder, Terrifying Hypnagogic Hallucinations, Sleep-Related Neurogenic Tachypnea, Sleep-Related Laryngospasm, and Sleep Choking Syndrome. 
Central nervous system cancers cover a very diverse range of cancers in many categories and subcategories. There are an immense range of neuroepithelial tumors. Gliomas, the most common subtype of primary brain tumors, most of which are aggressive, highly invasive, and neurologically destructive tumors are considered to be among the deadliest of human cancers. These are any cancers which show evidence (histological, immunohistochemical, ultrastructural) of glial differentiation. These fall mostly into five categories.  There are the astrocytic tumors (astrocytomas): pilocytic astrocytoma (including juvenile pilocytic astrocytoma, JPA, and pediatric optic nerve glioma) diffuse astrocytomas (including fibrillary astrocytomas, protoplasmic astrocytomas and gemistocytic astrocytomas), anaplastic astrocytomas (including adult optic nerve glioma), Glioblastoma multiforme (GBM), gliosarcoma and giant cell glioblastoma, and pleomorphic xanthoastrocytoma. GBM exists in two forms, primary and secondary, which have very different clinical histories and different genetics, but GBM is considered to be one clinical entity. Second, there are the oligodendroglial tumors (oligodendrogliomas): low grade oligodendroglioma and anaplastic oligodendroglioma. Third, there is oligoastrocytomas (“mixed glioma”), a type of tumor with both astrocytoma & oligodendroglioma features.  The fourth type is the ependymomas, which are intracranial gliomas, including papillary ependymoma, myxopapillary ependymoma, tanycytic ependymoma, anaplastic ependymoma and subependymal giant-cell astrocytomas. A fifth type is the gangliogliomas (glioneuronal tumors or glioneurocytic tumors), which have both glial and neuronal components, and are extremely varied, based in part on what types of glial and what types of neuronal components are present. These include Papillary Glioneuronal Tumor (PGNT), a range of supratentorial gangliogliomas, assorted intramedullary spinal cord gangliogliomas, pineal ganglioglioma, hypothalamic ganglioglioma, cerebellar ganglioglioma, ganglioglioma of the right optic tract, rosetted glioneuronal tumor (“glioneurocytic tumor with neuropil rosettes”), composite pleomorphic xanthoastrocytoma (PXA)-ganglioglioma, desmoplastic ganglioglioma (both infantile (DIG) and non- infantile), angioganglioglioma, and others. There are also some glial tumors which do not comfortably fit into these five categories, notably astroblastoma, gliomatosis cerebri, and chordoid glioma, which is found solely in the hypothalamus and anterior third ventricle. Other neuroepithelial tumors include astrocytic tumors (e.g. astrocytomas) oligodendroglial tumors, ependymal cell tumors (e.g. myxopapillary ependymoma),  mixed gliomas (e.g. mixed oligoastrocytoma and ependymo-astrocytomas) tumors of the choroid plexus(choroid plexus papilloma, choroid plexus carcinoma), assorted neuronal and neuroblastic tumors (e.g. gangliocytoma,  central neurocytoma, dysembryoplastic neuroepithelial tumor, esthesioneuroblastoma, olfactory neuroblastoma, olfactory neuroepithelioma, and neuroblastomas of the adrenal gland), pineal parenchyma tumors (e.g. pineocytoma, pineoblastoma, and pineal parenchymal tumor of intermediate differentiation), embryonal tumors (e.g. medulloepithelioma,  neuroblastoma, ependymoblastoma, atypical teratoid/rhabdoid tumor,  desmoplastic medulloblastoma, large cell medulloblastoma, medullomyoblastoma, and melanotic medulloblastoma) and others such as polar spongioblastoma and gliomatosis cerebri. A second Division is tumors of the meninges. this includes tumors of the meningothelial cells, including meningiomas (meningothelial, fibrous (fibroblastic), transitional (mixed), psammomatous, angiomatous, microcystic, secretory, lymphoplasmacyte-rich, metaplastic, clear cell, chordoid, atypical, papillary, rhabdoid, anaplastic meningioma) and the non- meningioma  tumors of the meningothelial cells (malignant fibrous histiocytoma, leiomyoma, leiomyosarcoma, rhabdomyoma, rhabdomyosarcoma, chondroma, chondrosarcoma, osteoma, osteosarcoma, osteochondroma, haemangioma, epithelioid haemangioendothelioma, haemangiopericytoma, angiosarcoma, kaposi sarcoma). There are also mesenchymal, non-meningothelial tumors (liposarcoma, (intracranial) solitary fibrous tumor, and fibrosarcoma) as well as primary melanocytic lesions (diffuse melanocytosis, melanocytoma, malignant melanoma, and meningeal melanomatosis). A third division are the tumors of cranial and spinal nerves. This includes cellular schwannomas, plexiform schwannomas and the melanotic schwannomas (e.g. psammomatous melanotic schwannoma, neuro-axial melanotic schwannoma, dorsal dumb-bell melanotic schwannoma).  There is also Perineurioma (Intraneural and Soft tissue) and malignant peripheral nerve sheath tumor (MPNST), including Epithelioid, MPNST with divergent mesenchymal differentiation, and MPNST with epithelial differentiation.  A fourth division are germ cell tumors, including germinoma, embryonal carcinoma, yolk sac tumor, choriocarcinoma, and teratoma (mature teratoma, immature teratoma, and teratoma with malignant transformation).  A fifth division are the tumors of the sellar Region, viz. pituitary adenoma, pituitary carcinoma, granular cell myoblastoma and craniopharyngiomas (adamantinomatous and papillary). Yet another division are local extensions from regional tumors, including paraganglioma, chodroma, chordoma, and chondrosarcoma.  There are also Primitive Neuroectodermal Tumors (PNETs) including medulloblastomas, medulloepitheliomas, ependymoblastomas and polar spongioblastomas. There are Vascular brain Tumors e.g. the hemangioblastomas, there is CNS Lymphoma (which can be primary or secondary) and Meningeal Carcinomatosis. There are lymphoma and haemopoietic neoplasms including malignant lymphomas (which can be primary or secondary), plasmacytoma, and granulocytic sarcoma. And there are many, many others.
Seizures are evidenced by a sudden change in behavior due (except for the psychogenic non-epileptic seizures and the anoxic seizures) to abnormal electrical activity in the brain. Seizures are the primary symptom of epilepsy, but seizures can arise outside of epilepsy. These are sometimes called nonepileptic seizures. There are a bewildering array of types of epilepsy, each with its own unique combination of seizure type, typical age of onset, EEG findings, treatment, and prognosis. 
These can be quite varied. The Absence or petit mal seizure is generally categorized by a lack of awareness of surroundings and sudden halt in conscious activity. Febrile seizures can range from eyes rolling or limbs stiffening to a full-blown convulsion. Generalized tonic-clonic seizures (grand mal) results in loss of consciousness and body stiffening, which is followed by shaking of the arms and legs. Partial (focal) seizure is characterized by abnormal muscle contraction, automatisms (complex, repetitive movements), forced turning of the head or eyes, abnormal sensations such as numbness, tingling, crawling sensation, and hallucinations. In the “simple” version of these, awareness and memory are not affected, but in the “complex” version, awareness and memory are affected. The Temporal lobe seizure beings with an aura, ("simple partial seizure"), which can include epigastric sensory illusions, sensation of deja vu, suddenly recalled memories, emotion disturbances and religious feelings.  These sometimes expand to the "complex partial” seizure, which triggers autonomic nervous system symptoms such as abdominal pain or discomfort, dilated pupils, and flushed face along with abnormal sensations such as numbness, tingling, crawling sensation, nausea, rapid heart rate/pulse and sweating. There are also seen changes in movement, including abnormal mouth behaviors and head movements, repetitive movements, and a reduction or loss of consciousness. There are believed to be two separate types, the Mesial temporal lobe epilepsy (MTLE) which arises in the hippocampus, parahippocampal gyrus and amygdala, and the Lateral temporal lobe epilepsy (LTLE) which arises in the neocortex. Atonic seizures (drop seizures) consist of a brief lapse in muscle tone which sometimes causes falling. Gelastic seizures are brief outbursts of emotion, usually in the form of a laugh or a cry. They may be accompanied by forced eye movements, chewing or grinding the teeth, tonic posturing, and clonic jerking. A Jacksonian seizure involves a movement or progression of the seizure location in the brain, through the primary motor cortex in quick progression affecting all the corresponding muscles. Epilepsia partialis continua (Kojevnikov's epilepsia) is characterized by recurrent motor epileptic seizures that are focal (hands and face), and recur every few seconds or minutes for extended periods
There is an entire category of reflex epilepsies. Hot water epilepsy is a form caused by bathing with hot water. Such seizures can be triggered by reading, hearing music, by micturition, toothbrushing, or by other somatosensory, olfactory, or vestibular causes.  There are movement-induced reflex seizures, seizures induced by thinking, and eating epilepsy. The most common are visually induced seizures. Touching, rubbing, or pricking skin can cause such seizures (“Rub epilepsy"). Startle epilepsy is usually included in this category.
In addition, there are seizures which have an unknown localization or etiology and thus cannot be fit easily into standard sorts of categories. Autosomal dominant nocturnal frontal lobe epilepsy (ADNFLE) is an idiopathic inherited epileptic disorder that causes seizures during sleep which consist of complex motor movements, such as hand clenching, arm raising/lowering, and knee bending and vocalizations. Benign centrotemporal lobe epilepsy of childhood (Rolandic epilepsy or Sylvan Seizures) features simple partial seizures that involve facial muscles and frequently cause drooling. Benign occipital epilepsy of childhood (BOEC) is an idiopathic localization-related epilepsy in two subtypes, an early subtype with onset between three and five years, and a late onset between seven and 10 years. Seizures in BOEC usually feature visual symptoms such as scotoma or fortifications or amaurosis, convulsions, forced eye deviation and head turning Catamenial epilepsy (CE) is when seizures cluster around certain phases of a woman's menstrual cycle. Childhood absence epilepsy (CAE) is an idiopathic generalized epilepsy with recurrent absence seizures, sometimes with minor Dravet's syndrome (severe myoclonic epilepsy of infancy (SMEI)), is a neurodevelopmental disorder beginning in infancy and characterized by severe epilepsy that does not respond well to treatment and can produce prolonged seizures, complex-partial seizures and more. Frontal lobe epilepsy, usually a symptomatic or cryptogenic localization-related epilepsy, arises from lesions causing seizures that occur in the frontal lobes of the brain. Juvenile absence epilepsy is an idiopathic generalized epilepsy with later onset than CAE, and generalized tonic-clonic seizures can occur. Juvenile myoclonic epilepsy (JME or Janz syndrome) is an idiopathic generalized epilepsy which produces myoclonic jerks, although generalized tonic-clonic seizures and absence seizures may occur as well. Lennox-Gastaut syndrome (LGS) is a generalized epilepsy that consists of a triad of developmental delay or childhood dementia, mixed generalized seizures, and results from idiopathic, symptomatic, or cryptogenic causes, and is generally characterized by astatic seizurestonic seizures, tonic-clonic seizures, atypical absence seizures, and sometimes, complex partial seizures. Primary reading epilepsy is a reflex epilepsy classified as an idiopathic localization-related epilepsy. Progressive myoclonic epilepsies, including Lafora disease and Unverricht-Lundborg disease, are a group of symptomatic generalized epilepsies characterized by progressive dementia, myoclonic seizures, and tonic-clonic seizures may occur as well. Rasmussen's encephalitis is a symptomatic localization-related epilepsy that is a progressive, inflammatory lesion affecting children with onset before the age of 10. Seizures start as separate simple partial or complex partial seizures and may progress to epilepsia partialis continua (simple partial status epilepticus). Temporal lobe epilepsy (TLE), usually involves complex partial seizures sometimes preceded by an aura, and some TLE patients also suffer from secondary generalized tonic-clonic seizures. If the patient does not respond sufficiently to medical treatment, epilepsy surgery may be considered. West syndrome is a triad of developmental delay, seizures termed infantile spasms, and EEG demonstrating a pattern termed hypsarrhythmia, and may arise from idiopathic, symptomatic, or cryptogenic causes. 
There is a family of Focal status epilepticus, which includes, Epilepsia partialis continua of Kojevnikov, Aura continua, Limbic status epilepticus (psychomotor status) and Hemiconvulsive status with hemiparesis. 
Sturge-Weber syndrome is manifested right from birth by seizures. Hypothalamic Hamartoma is characterized by partial seizures with laughing. Tuberous Sclerosis (TSC) usually causes epilepsy.  Ohtahara syndrome, abdominal epilepsy, Myoclonic Epilepsy with Ragged Red Fibers (MERRF), Leigh Disease and Alpers Disease are characterized by seizures. Landau–Kleffner syndrome (LKS) presents with the development of aphasia and convulsions. Rett syndrome can involve severe seizures. Ring chromosome 20 syndrome (RC20) causes complex partial seizures, episodes of altered consciousness with staring, oral automatisms, focal motor symptoms and/or head turning. 
Generalized Status epilepticus is a life-threatening condition in which the brain is in a state of persistent seizure.
Even getting a clear picture of what a particular seizure syndrome consists of can be difficult.  One example is the Jeavons Syndrome, which has eyelid myoclonia, with or without absences; photosensitivity; and either eye closure-induced seizures, EEG paroxysms, or both. It can fall into the category of a myoclonic seizure or a photosensitive seizure, but it is possible that it is not a distinct condition at all, and indeed, is not listed in the ILEA classification scheme. 
There are also seizures which are not associated with abnormal, rhythmic discharges of cortical neurons. The psychogenic non-epileptic seizures are considered to arise from a psychiatric disorder. 
This list is by no means complete, and there are different ways of ordering the wide variety of seizures. The categories are broad and include different disorders which are sometimes difficult to slot into specific areas, and sometimes very poorly understood.
Neurological disorders cover all drug addictions, Drug addiction is not a single disease or cluster of related disorders, but in fact, a collection with relatively little in common.  Addiction to barbiturates, alcohol, cocaine, opiates, amphetamines, benzodiazepines, nicotine, etc all involve different parts of the CNS system; different receptors in the body.  For example, cocaine binds at the dopamine reuptake transmitter. Heroin addiction arises from binding at the opiate receptors, cigarette addiction arises from some interaction at the nicotinic acid receptors, many tranquilizers involve the benzodiazepine receptor, alcohol involves yet another system, etc.  
There is a family of the Polymicrogyrias, a malformation of cortical development characterized by excessive cortical folding and by shallow sulci. Children with polymicrogyria commonly have some degree of global developmental disabilities or delays, seizures, feeding difficulties, respiratory problems, motor dysfunction and mental retardation, often severe. This includes Bilateral Perisylvian polymicrogyria (also known as Congenital Bilateral Perisylvian Syndrome (CBPS) and Worster-Drought Syndrome) which often causes problems using the muscles of the face, throat, jaws and tongue (leading to severe dysarthria or even anarthria; Bilateral Frontoparietal polymicrogyria which can cause dysconjugate gaze, and bilateral pyramidal and cerebellar signs; Bilateral Posterior Parietal polymicrogyria;  Bilateral mesial occipital polymicrogyria; Bilateral diffuse polymicrogyria; Bilateral parieto-occipital polymicrogyria; Bilateral parasagittal parietooccipital polymicrogyria; Bilateral frontal polymicrogyria; and Unilateral perisylvian polymicrogyria (also known as multilobar polymicrogyria). Causes include a genetic disorder, viral (CMV) infections of the baby during the 2nd trimester; insufficient blood supply to the baby's brain during the 2nd trimester.
Peripheral nervous system disorders include diabetic polyneuropathy, some erectile problems, certain types of facial spasms, Spinal Muscular Atrophy, pressure palsies, Charcot-Marie-Tooth disease (CMT) traumatic palsies, neurotmesis, axonotmesis, neurapraxia, leprosy, some types of chronic pain, certain Muscular Dystrophies. Into this category generally fall the neuromuscular diseases including Miller Fisher Syndrome, Carpal Tunnel Syndrome, Guillain Barre Syndrome, Myasthenia Gravis, Bells' palsy, Melkersson-Rosenthal syndrome, Möbius syndrome, Post-Polio Syndrome, Ramsay Hunt Syndrome Type I, and Motor neuron disease.  Waardenburg syndrome is a congenital peripheral nervous system disorder that can cause facial abnormalities, lack of pigment in several regions, and deafness.  Causes for Peripheral nervous system disorders are quite varied, and include metabolic disorders (e.g. Refsum disease), repetitive stress (Carpal Tunnel Syndrome), diabetes (diabetic polyneuropathy), viruses (Post-Polio Syndrome, Guillain Barre Syndrome), Lyme disease, or psychogenic (some erectile problems).  Myasthenia Gravis has multiple causes.  It can be congenital, autoimmune or apparently can arise from a thymoma. Bell’s palsy can arise from viruses, bacteria, tuberculosis, a tumor, skull fracture, diabetes and some other causes as well. CMT is a “copy number variant” disease, a type of genetic disorder that arises from having the wrong number of copies of a gene or part of a gene.  Such extreme diversity of causes makes the notion that peripheral nervous disorders generally can be treated to be unreasonable. 
In addition there are CNS disorders, or what appear to be CNS disorders, about which so little is known that these are hard to classify. One example is Viliuisk Encephalomyelitis, a fatal progressive neurological disorder. The causative agents, origin of the disease, and involved candidate genes are currently unknown. It appears to be an infectious disease with an extremely long incubation period; there is no treatment. There is also hereditary sensory autonomic neuropathy, a complete inability to feel pain.  There is foreign accent syndrome, which appears to have some connection to stroke or physical trauma to the brain.
(B)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(C) Direction or Guidance:  That provided is very limited. The dosage range information is found on page 15, 0.1 to 100 mg per kilogram.  Moreover, this is generic, the same for the many disorders covered by the specification. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for neurodegenerative disorders generally.
(D) State of the Prior Art: These compounds are substituted [1,2,4]triazolo[1,5-a]pyrimidines.  So far as the examiner is aware, no [1,2,4]triazolo[1,5-a]pyrimidines of any kind have been used for the treatment of the plethora of diseases, disorders or conditions embraced by the scope.
(E)  Working Examples: There is an in vitro assays drawn to the cytotoxicity and NO production on pages 28-30. Furthermore, there is a prophetic assay drawn to behavioral assays on page 223 and several in vivo assays drawn to the PDE2A inhibitors on contextual memory and novel object recognition, see pages 223-227. 
(F) Skill of those in the art: 
A. The skill level is quite low in the art of neurodegenerative disorders. There are huge differences in origins of these disorders, even with what little is known. Chronic wasting disease (CWD), Creutzfeldt-Jakob Disease (CJD), Bovine spongiform encephalopathy (BSE) and other transmissible spongiform encephalopathies are caused by an infectious agent (a prion, a type of misfolded protein).  Some other disorders arises from viruses, known and unknown. So far as can be determined, this is not so for Huntington's disease.  Even among the hereditary disorders, the origins are clearly different, since different genes are involved. For example, in Batten’s disease, a genetic loss of CLN3P enzymatic activity leads to intracellular proteolipid accumulation and thence to neuronal loss, many, e.g. neurosarcoidosis, are of unknown origin.
	The majority of these have no treatment at all, and of those that do, none or virtually none have been treated with agents such as are disclosed in this application. As an important example, ALS is a virtually untreatable disease. Riluzole, approved in 1996, is as of 2008 the sole FDA approved drug for the disease. Even as of 2007, the toxin that kills motor neurons --- assuming that this is what is occurring --- has not even been identified. Spinal Muscular Atrophy (SMA), which apparently kills more infants than any other genetic disease, arises when the SMN gene is deleted or mutationally inactivated, is untreatable.  CWD and other transmissible spongiform encephalopathies are untreatable. The NCLs are all untreatable. Pretty much none of the leukodystrophies are considered to have a well-established pharmaceutical treatment; some are amenable to bone marrow transplantation, gene therapy or hormone replacement.  The dominant polyglutamine expansion diseases, which include spinocerebellar ataxia type 1 (SCA1) and Huntington disease, are untreatable. Retinitis pigmentosa (RP), the most common hereditary cause of adult blindness, has no form of pharmacological treatment which has been established as effective, although for some people, vitamin A may slightly retard the progression of the disease.  The great diversity of diseases falling within the "neurodegenerative disorder" category means that it is contrary to medical understanding that any agent (let alone a genus of so many compounds) could be generally effective against such diseases.  The intractability of these disorders is clear evidence that the skill level in this art is low relative to the difficulty of the task.  Further, what little success there has been does not point in the direction of the mode of action in this application. 
Alzheimer's Disease is an extraordinarily difficult disease to treat, and has been the subject of a vast amount of research, exceeded in recent years only by research into AIDS and cancer. The channel hypothesis of Alzheimer's disease proposes that the beta-amyloid peptides which accumulate in plaques in the brain actually damage and/or kill neurons by forming ion channels. An abnormal phosphorylation of tau proteins is being investigated as one of the important events in the process leading to their aggregation.  There appears to be a specific alteration of a p53-mediated intracellular pathway involved in sensing and repairing DNA damage in peripheral cells, and the role of neuronal apoptosis is under investigation. But even as of 2007, there are great unknowns relating to the links between amyloid-ß and tau, to the mechanisms that determine the selective vulnerability of defined neuronal and glial populations, and to the molecular species that cause nerve cell degeneration. Many kinds of therapies have been investigated in the past, including Hydergine-LC (actually approved by the FDA for Alzheimer's Disease, but later determined to make the disease worse), Cu/Zn chelators (or Cu and Zn homeostasis regulators), endothelin B receptor agonists, [Symbol font/0x61]-TNF inhibitors, angiotensin II receptor antagonists, ACE inhibitors, EAA agonists (including partial agoinists), estrogens, metabotropic receptor agonists, muscarinic M2 receptor antagonists, free-radical scavengers, butyrylcholinesterase inhibitors, cholinergic agonists, potassium-channel blockers, P38 kinase inhibitors, sigma-1 Receptor Agonists, 5-HT1A receptor antagonists, [Symbol font/0x61] secretase stimulants, and others.  From this immense body of work, only two kinds of drugs ever emerged. Four Acetylcholinesterase inhibitors were found to have some limited value: tacrine (Cognex®, no longer clinically used); donepezil (Aricept®); galantamine (Razadyne®/Reminyl®/Nivalin®) and rivastigmine (Exelon®). In addition, one voltage-dependent NMDA-antagonist, Memantine (Axura®/Akatinol®/Namenda®/Ebixa®) was also found effective.  Categories of agents and techniques under investigation as of 2007 include Aß aggregation inhibitors, assorted  antioxidants, [Symbol font/0x67]-Secretase modulators, [Symbol font/0x67]-Secretase inhibitors,  NGF mimics, PPAR agonists, HMG-CoA reductase inhibitors (statins),  Ampakines, Calcium channel blockers, GABA receptor antagonists, Glycogen synthase kinase inhibitors, Intravenous immunoglobulin, Muscarinic receptor agonists, cholinesterase inhibitors, Nicotinic receptor modulators, Passive Aß immunization, Phosphodiesterase inhibitors, Serotonin receptor antagonists,   Active Aß immunization, NGF gene therapy, H3-receptor antagonists, NSAIDs (including NO-NSAIDs and COX-2 Inhibitors),  and CB1 and CB2 cannabinoid receptor agonists.   It is or course entirely possible that one or more of these will eventually be made to work. However, as can be seen by the many, many categories of drugs which never panned out, so simply being the subject of active investigation is no indication that enablement is present at that time. The skill level in this art is so low that only Acetylcholinesterase inhibitors and NMDA-antagonists have been made to work. 
POAG is treated with beta-blockers and other IOP lowering drugs. Such drugs are not used for any other form of neurodegenerative disorder.  
Parkinson’s Disease is a neurodegenerative disorder which, like most neurodegenerative disorders, has been highly resistant to pharmaceutical treatment. The disease is characterized primarily by the degeneration and death of dopamine-producing cells in the substantia nigra, located in the midbrain, along with the presence of cytoplasmic protein inclusions called Lewy bodies.  However, PD is recognized as a very extensive pathology that covers many neurotransmitter systems as well as the autonomic nervous system. Non-dopamine symptoms include bowel and bladder problems, attacks of low blood pressure, falling, “freezing,” sleep disorders, pain, depression, speech difficulties, and dementia. PD is widely considered to be a cluster of related disorders.  The majority of cases of PD are deemed sporadic, but there are also familial forms of PD. This death in the substantia nigra is of unknown origin (idiopathic), and cannot itself be stopped. Current drug regimens for Parkinson’s disease are aimed instead at symptomatic relief, primarily through a dopaminergic effect. This includes dopamine replacement therapy (L-dopa), COMT inhibitors (which facilitate the conversion of L-Dopa to dopamine itself), Amantadine (which appears to increase dopamine synthesis in the remaining cells), dopamine agonists (which mimic dopamine) or MAO B inhibitors (e.g. Selegeline which reduces or delays the breakdown of dopamine). These do not actually treat the disease itself, but instead seek to boost the amount of dopamine available by various mechanisms. At the time of filing, and indeed at present, no drug has been scientifically demonstrated to treat the disease itself, rather than provide relief for this or that symptom, such as bradykinesia, tremors, and other motor symptoms, constipation, poor balance, etc.
B. The skill level for pharmaceutically treating memory impairment in general is very low.  The art knows that memory impairment can arise from a huge number of extremely diverse sources.  There is a cluster of memory disorders which arise from the subcortical dementias, specifically the dementia associated with Huntington's disease, Parkinson's disease, progressive supranuclear palsy, and Multiple System Atrophy (MSA).   Memory impairment  arises from other dementias, such as  Alzheimer's disease, Lewy body Dementia, multi-infarct dementia (MID), strategic infarct dementia, LID, ThD, and Binswanger's disease, and Pick's Disease. It can arise from many types of brain tumors. A number of mental disorders, including schizophrenia, bipolar disorder and obsessive-compulsive disorder can cause memory impairment. It can arise from Fibromyalgia, Vitamin B1 deficiency, psychological trauma, and complex partial seizures. Any number of syndromes, such as Down’s syndrome, XXX syndrome, Hurler’s syndrome, Kleine-Levin syndrome, Landau-Kleffner syndrome, and Klüver-Bucy Syndrome give rise to memory impairment.  Memory impairment can arise from the ingestion of psychotropic drugs, such as alcohol (e.g. alcoholic blackouts), marihuana and glue sniffing. It can arise from toxic neuropathies, radiation injury to the brain, electroshock treatment, metabolic disorders (e.g. Mucopolysaccharidosis I) and from some Demyelinating Diseases (notably Multiple Sclerosis). Other common causes include epilepsy, mental retardation, head injury, Meningitis, and atherosclerosis. Because the formation and retrieval of memories is such a complex process, there cannot be a treatment of it in general because so many entirely different things can go wrong. For example, a method which prevents degeneration of long term memory will have no effect on a e.g. anterograde amnesia, since that is a problem which occurs prior to the production of the long-term memory.  Note that categories of memory disorders do not necessarily have related causes. For example, Agnosias can result from strokes, dementia, or other neurological disorders, head trauma, brain infection or genetic defects.
In fact, memory problems are generally approached by treating the underlying cause, in cases where such treatment actually exists. Thus, the memory impairment in Alzheimer's Disease can be treated by treating the Alzheimer's Disease itself.  Those arising from schizophrenia, meningitis and atherosclerosis can be approached by medicines for those disorders. Direct therapy for memory deficits associated with epilepsy is rarely attempted.  Instead, one tries to suppress the seizures themselves. Of course, there is no one drug that can treat these generally, since these have different modes of action.  However, many, many of these disorders have no pharmaceutical treatment. Mental retardation and Down’s syndrome for example are common causes of memory impairment, but there is no treatment for either. Most brain tumors cannot be treated with pharmaceuticals. Many dementias, such as MSA, Binswanger's disease, or Pick's Disease, simply do not respond to drugs.  And in many cases, e.g. AAMI the true causes are unknown. As a result, large numbers of memory impairments have no pharmaceutical treatments which are accepted as effective. For example, the aphasias cannot be treated per se. There is no drug for AAMI, one of the most common memory problems,  or for Korsakoff's syndrome or multi-infarct dementia. Anterograde amnesia, a devastating condition in which the person can no longer form durable new memories, has no pharmaceutical treatment. Retrograde amnesia likewise has no treatment. So far as the examiner is aware, there is not one of the entire broad array of agnosias, which has a pharmacological treatment. 
C. Delusional disorders sometimes arise from substance abuse, particularly stimulants, antihistamines, sympathomimetics, steroids, dopamine agonists, hallucinogens, and alcohol. These can arise from specific diseases such as or many forms of brain cancers.  They can arise from assorted toxic neuropathies, such as from lead and other heavy metal poisoning. Others arise from metabolic neuropathies, such as the Mitochondrial Encephalomyopathies. Some dementias arise from neurodegenerative disorders, such as Huntington disease, Alzheimer's Disease, and others arise from structural causes, e.g. Chronic communicating hydrocephalus (also called normal pressure hydrocephalus). Still others can arise from infectious agents, e.g. AIDS dementia from the HIV virus. Metabolic, nutritional and endocrine disorders such as Wilson's disease, hepatic cirrhosis, cyanocobalamine (vitamin B12) deficiency, thyroid, parathyroid and adrenal endocrinopathies all have been associated with dementia syndromes. Some cognitive disorders arise from trauma to the brain, such as concussion, electroshock treatment and surgery. Stroke, severe psychological trauma, genetic disorders, and alcoholism, is responsible for many kinds of cognitive impairments. Thus, treatment if it exists at all, tends to go to the underlying disorder. For many of these, however, the original is completely unknown. Mental retardation arises from genetic conditions such as Down syndrome, Klinefelter syndrome, Fragile X syndrome, Neurofibromatosis, Hypothyroidism congenital, Williams syndrome, Phenylketonuria, Prader-Willi syndrome, Phelan-McDermid syndrome, Mowat-Wilson syndrome, and and phenylketonuria (PKU). Other causes include problems during pregnancy (including fetal alcohol syndrome and rubella), problems at birth (e.g. not getting enough oxygen), diseases like whooping cough, measles, or meningitis, exposure to heavy metals, especially lead or mercury, Iodine deficiency, and malnutrition.
Elsewhere, the skill level varies. Mood disorders for example respond well to pharmaceuticals. However, mental retardation, autism, etc. do not respond at all to pharmaceuticals. A bewildering variety of problems can cause cognitive disorders, such as the somewhat mysterious tuberous sclerosis complex (TSC), which can cause severe mental retardation and autism, and Phelan McDermid Syndrome, a genetic disorder which can cause autistic-like behaviors. It isn’t even clear whether the cognitive problems arising from TSC come from just the tubers themselves, or whether disruptions in the mTOR pathway have a significant or even dominant role. D. Demyelinating Diseases are especially difficult to treat. No pharmaceutical treatment is available to any of the leukodystrophies. Acute Necrotizing Hemorrhagic Leukoencephalitis is believed to be mediated by autoimmune attack on CNS myelin, triggered by a viral infection.  It is usually fatal, generally just within days on onset. 
E.  Treatment of the toxic neuropathies begins with removal of the toxin, but whether the damage which has already occurred can be ameliorated depends greatly on the circumstances, and in some cases, very little can be offered. 		    
F. The metabolic neuropathies so commonly arise from genetic disorders which cannot be reversed, although in some cases, partial relief of symptoms is available. 
		G. In the majority of cases, there are currently no pharmaceutical treatments for peripheral nerve disorders themselves, only supportive treatments directed at the symptoms.
		H.  One skilled in the art knows that chemotherapy of brain tumors is especially difficult.  This is because 1) the blood-brain barrier, which is often intact in parts or all of a brain tumor, will block out many drugs, as it is the purpose of the blood-brain barrier to protect the brain from alien chemicals, and 2) CNS tumors are characterized by marked heterogeneity, which greatly decreases vulnerability to chemotherapy.  As a result, many categories of CNS tumors simply have no chemotherapy available. These include, generally, hemangioblastomas, meningiomas, craniopharyngiomas, acoustic neuromas, pituitary adenomas, optic nerve gliomas, glomus jugulare tumors and chordomas, to name just some. With regard to gliomas, GBM is considered untreatable; no effective agents have emerged for the treatment of GBM, despite 20 years of enrolling patients in clinical trials.  It is radiation and surgery which are used for low grade gliomas (e.g. pilocytic astrocytoma and diffuse astrocytomas), as no drug has been found effective. There is no drug treatment established as effective for optic nerve gliomas or gangliogliomas.  Indeed, very few gliomas of any type are treated with pharmaceuticals; it is one of the categories of cancer that is the least responsive to drugs.
		I. No treatment is available for the Polymicrogyrias; medicines are given only for relief of symptoms, e.g. anti-seizure medicine.
		J. Sensory processing disorders usually cannot be treated with pharmaceuticals, quite possibly because these arise from sucha wide diversity of sources.  For example, CVI, the most common cause of permanent visual impairment in children can arise from infection (meningitis, encephalitis and infected intracranial aneurysms),  genetic defects, serious head trauma (e.g. shaken baby syndrome), stroke,  hypoxic ischemic encephalopathy (HIE), periventricular leukomalacia (PVL), neonatal hypoglycemia, hydrocephalus shunt failure, severe epilepsy, and metabolic disorders and antenatal drug use by the mother. There is no pharmaceutical treatment. 
		K. Todd’s syndrome apparently can arise from sources as diverse as brain tumors and EBV infection, and is often associated with migraines.  In the latter case, treatment is along the lines of standard migraine prophylaxis, e.g. Ca channel blockers.
		L. One of ordinary skill in the art knows that the causes of seizures are quite varied, often poorly understood and sometimes are completely idiopathic. Seizures which begin in infancy or early childhood are often traced to developmental problems, genetic conditions present at birth, or injuries near birth.  Many seizures arise from metabolic abnormalities, which may in turn arise from diabetes complications, electrolyte imbalances, kidney failure, uremia, nutritional deficiencies, phenylketonuria and inherent other metabolic diseases, such as inborn error of metabolism. Febrile seizures are triggered by fever. Seizures can also arise from use of cocaine, amphetamines, alcohol, and other recreational drugs, and from alcohol withdrawal.  Brain injury, especially hematomas, brain tumors and brain lesions are another source. Brain abscesses and infections, especially neurosyphilis, meningitis and encephalitis can produce seizures, especially temporal lobe seizures, and seizures can arise as a complication of AIDS. The category of symptomatic localization-related epilepsies can arise from tumors, atriovenous malformations, cavernous malformations, trauma, and cerebral infarcts. Rasmussen's encephalitis is believed to arise from an immulogical attack against glutamate receptors.  The seizures from Tuberous Sclerosis (a genetic disorder) arise from tumors in the brain. Hot water epilepsy is caused by bathing with hot water. Juvenile myoclonic epilepsy arises from genetic abnormalities in the CACNB4, GABRA1, CLCN2, GABRD or EFHC1 genes. West syndrome may arise from a malfunction in the regulation of the GABA transmission process, or perhaps from a hyper-production of the Corticotropin-releasing hormone. Lafora disease is an autosomal recessive disorder, caused by mutations in one of two known genes, EPM2A and EPM2B. Hypothalamic Hamartoma arises from a harmatoma on the hypothalmus. Ring chromosome 20 syndrome (RC20) arises from a ring chromosome, formed by the fusion of two arms of a chromosome during pre-natal development. Sturge-Weber is an embryonal developmental anomaly resulting from errors in mesodermal and ectodermal development. Epilepsia partialis continua has extremely varied causes, ranging from brain infection, vascular lesions, assorted brain cancers, acute head trauma, diabetic ketoacidosis, vascular lesions of many kinds, posttraumatic cyst, nonketotic hyperglycemia, reaction of β-lactam drugs, cortical dysplasias, and more. Startle epilepsy arises from perirolandic lesions.  Anoxic seizures can be secondary to cardiac disorders, orthostasis or GERD.
Seizures can arise from paraneoplastic neurological disorders (PNDs), which are remote effects of systemic malignancies that affect the nervous system. For example, anti-NMDA receptor encephalitis, caused by autoimmune reaction against NR1- and NR2-subunits of the glutamate NMDA receptor, and is usually associated with tumors, mostly teratomas of the ovaries. Other examples are the limbic encephalitis (including anti-Hu paraneoplastic syndrome and Anti-K+ channel antibodies syndrome) and CRMP-5 syndrome, both usually seen in association with SCLC; Opsoclonus/Myoclonus: Anti-Ri (ANNA-2) syndrome; anti-Ma2/Ta paraneoplastic syndrome; and Morvan's fibrillary chorea, arising from thymomas.  
Seizure can also arise from assorted mitochondrial diseases, and in fact, seizures are common in mitochondrial diseases.  Some specific syndromes include Myoclonic Epilepsy with Ragged Red Fibers (MERRF), Alpers Disease, NADH dehydrogenase (NADH-CoQ reductase) deficiency, Ubiquinone-cytochrome c oxidoreductase deficiency, Complex IV Deficiency (COX Deficiency), Carnitine-Acyl-Carnitine Deficiency, Leigh Disease, MELAS, Pyruvate Carboxylase Deficiency.  Many of the Creatine Deficiency Syndromes involve seizures. 
Status epilepticus, an especially dangerous seizure condition, can arise from stroke, hemorrhage, intoxicants,  adverse reactions to drugs, sudden withdrawal from a seizure medication, consumption of alcoholic beverages while on an anticonvulsant, alcohol withdrawal, dieting or fasting while on an anticonvulsant, consuming certain food products that interact badly with an anticonvulsant, gastroenteritis while on an anticonvulsant, certain metabolic disturbances, certain types of brain disorders (especially meningitis, encephalitis, brain tumors, brain abscess and traumatic brain injury), some autoimmune disorders, extremely high fever, especially in children, low glucose levels and nerve agents such as soman.
 In many cases, no cause is found, especially for petit mal seizures and Tonic-clonic seizures. The psychogenic non-epileptic seizures are considered to arise from a psychiatric disorder, and do not respond to anticonvulsant medications. Reflex anoxic seizures are generally caused by a reflex asystole of the heart due to increased vagal responsiveness, although it appears that more than one mechanism operates.  
There are general anticonvulsant medications, but some types simply do not respond to these, and of course, some seizures do not involve convulsions per se. Surgery is often done instead.  Seizures are often treated by attending to their underlying cases, but as noted above, these are quite diverse.  For example treatment of seizures arising from paraneoplastic neurological disorders, when possible, typically involves treatment of the primary tumor, sometimes along with immunosuppressive agents. But the underlying causes may well be untreatable e.g. Complex IV Deficiency.  Many seizure disorders cannot be treated pharmaceutically beyond the level of symptom palliation. The psychogenic non-epileptic seizures do not respond to any conventional anti-convulsants because these are not true convulsions. Pharmaceutical treatment, if possible at all, is with psychiatric medications.
All attempts to find a pharmaceutical to treat chemical addictions generally have thus far failed, and are not expected to succeed because different drugs act at different receptors in the brain, and activate different reward systems.
		In summary, vast numbers of CNS disorders have no pharmacological treatment at all, and of those that do, none or virtually none have been treated with such inhibitors as are disclosed here.  Some of the most devastating neurological diseases, such as many brain tumors, mental retardation and autism and ALS and dyslexia have no pharmaceutical treatments at all.
(G) The quantity of experimentation needed: Especially in view of points A, D and F, this is expected to be great. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (Org. Lett., 2018, 20, pp. 6037-6040).
The reference teaches the following species:

    PNG
    media_image1.png
    331
    425
    media_image1.png
    Greyscale
, see Figure 1, page 6037.
The compounds were extracted with ethyl acetate, a pharmaceutically acceptable excipient, see page 54 of the supporting experimental section. Thus, said claims are anticipated by Choi et al. 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624